 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA

10
11
     Scott Johnson,                               )   Case No.: 2:14-CV-01730-JAM-EFB
12                                                )
                Plaintiff,                        )   [PROPOSED] ORDER ON REQUEST
13                                                )   TO VACATE DEBTOR EXAMINATION
        v.                                        )   OF JOHN PAUL BOURBEAU
14                                                )
     John Paul Bourbeau, et al.                   )
15              Defendants.                       )
                                                  )
16                                                )
                                                  )
17                                                )
18
                                              ORDER
19
             Having read the foregoing request, it is hereby ORDERED that the Debtor Examination
20
     of John Paul Bourbeau, set for hearing on November 28, 2018, be vacated.
21
22
     IT IS SO ORDERED.
23
     DATED: November 28, 2018.
24
25
26
27
28


     Order
